Citation Nr: 0025428	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  98-18 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1954 to 
August 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision denied service 
connection for bilateral hearing loss.

The case was previously before the Board in December 1999.  
At that time, the Board found the appellant's claim well 
grounded and remanded the case for examination of the 
appellant and medical opinions.  The requested development 
has been completed.  The Board now proceeds with its review 
of the appeal.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appellant's appeal.

2.  The evidence of record indicates that the appellant 
currently has bilateral hearing loss.

3.  The appellant has alleged that his inservice duties, 
which involved working around a firing range, exposed him to 
significant acoustic trauma.  

4.  The appellant testified that he first experienced 
noticeable hearing loss during his active duty service, and 
that this condition has continued to exist ever since.

5.  The first post service medical records noting bilateral 
hearing loss is dated in November 1966.  The report of this 
audiological examination "reflects the pattern of a noise-
induced hearing loss."

6.  A treatment summary letter, dated in June 1999, is 
suggestive of a relationship between the appellant's current 
hearing loss and his active duty service.

7.  A VA audiological examination report, dated in February 
2000, concludes that the appellant's "present hearing loss 
was most likely incurred due to exposure to excessive noise 
levels and aggravated by noise exposure over the years."  

8.  No significant post service noise exposure is shown in 
the record.

9.  The appellant's current bilateral hearing loss cannot 
reasonably be dissociated from his inservice exposure to 
acoustic trauma.


CONCLUSION OF LAW

The appellant's bilateral hearing loss was incurred in active 
military service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. § 3.303, 3.385 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Preliminary Considerations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

Service connection may be established for a current 
disability in several ways, including on a "direct" basis, on 
the basis of "aggravation," and on a "presumptive" basis.  
38 U.S.C.A. §§ 101(16), 1110, 1131, 1153 (West 1991); 38 
C.F.R. §§ 3.303, 3.304(a), (b), (c), 3.306(a), (b), 3.307, 
3.309 (1999).

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability that 
has not been clearly shown in service requires the existence 
of a current disability and a relationship or connection 
between that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(d) (1999); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

Sensorineural hearing loss may be presumed to have been 
incurred during active military service if it is manifested 
to a degree of 10 percent within the first year following 
active service. 38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Alternatively, the third Caluza element can be satisfied 
under 38 C.F.R. § 3.303(b) (1999) by evidence of continuity 
of symptomatology and medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
495 (1997).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Lay evidence is also acceptable to 
show incurrence in service if the veteran was engaged in 
combat and the evidence is consistent with the circumstances, 
conditions and hardships of such service, even though there 
is no official record of such incurrence.  38 U.S.C.A. § 1154 
(West 1991); 38 C.F.R. § 3.304(d) (1999).  

II.  Analysis

Review of the appellant's claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the United States Court of Appeals for Veterans Claims 
(Court).  See Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To 
comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence that it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant. See Madden v. Gober, 125 F.3d 1477 (Fed.Cir.1997) 
and cases cited therein.  Furthermore, as the Court has 
pointed out, the Board may not base a decision on its own 
unsubstantiated medical conclusions but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record or adequate quotation from recognized 
medical treatises. See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991), overruled on other grounds by Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

The appellant contends, in essence, that he developed 
bilateral hearing loss as the direct result of acoustic 
trauma he incurred during his active duty service.  
Accordingly, the determinative issues presented herein are: 
(1) whether the appellant sustained a chronic hearing 
disorder during service or within the applicable presumptive 
period; (2) whether he has a current disorder; and, if so, 
(3) whether this current disability is etiologically related 
to his service.  

As noted above, the Board has previously determined the 
appellant's claim for service connection for bilateral 
hearing loss to be "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim that is plausible.  All relevant facts have been 
properly developed and no further assistance to the appellant 
is required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

After a thorough review of the appellant's claim file, the 
Board concludes that there is an approximate balance of the 
positive and negative evidence as to whether the appellant's 
bilateral hearing loss is related to his active duty service.  
Accordingly, the benefit of the doubt in resolving the issue 
is to be given to the appellant.  38 U.S.C.A. § 5107(b) (West 
1991); 38 C.F.R. § 3.102 (1999).  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

Under the circumstances presented by this case, the Board 
finds that the appellant has shown the requisite continuity 
of symptomatology after discharge required to support his 
claim.  38 C.F.R. § 3.303(b) (1999).  In this regard, the 
Board finds the appellant's statements regarding the initial 
manifestations of his bilateral hearing loss to be credible 
in view of the lack of any evidence to the contrary.  The 
appellant served on active duty in the United States Air 
Force from October 1954 to August 1958.  Through his 
pleadings and testimony herein, the appellant alleged that he 
was exposed to acoustic trauma pursuant to his duties at the 
firing range during service.  He claims that he has suffered 
from hearing loss since that time. See Savage, 10 Vet. App. 
at 495.  This noise exposure is confirmed to an extent by the 
appellant's report of separation, Form DD 214.  Although his 
service medical records were silent as to complaints of or 
treatment for hearing loss, post service audiological 
examinations revealed bilateral hearing loss as early as 
November 1966.  In reviewing this audiological examination, 
the VA examiner herein noted that it "reflects the pattern of 
a noise-induced hearing loss."  

A treatment summary letter, dated in June 1999, was received 
from J. Hays, M.D.  In his letter, Dr. Hays noted that he had 
treated the appellant intermittently since 1966 for hearing 
problems and that the appellant had given him a history of 
inservice noise exposure.  Dr. Hays also indicated in his 
letter that the appellant has developed progressive sensory 
hearing loss, which is "[m]ost likely due to or aggravated 
by noise trauma."  The report of a VA audiological 
examination, performed in February 2000, noted the 
appellant's history of "excessive noise levels in the 
military," including noise from jets, heavy equipment, rifle 
range, heavy artillery and small firearms.  The report of 
this VA examination questioned the validity of the 
audiological examination given to the appellant at the time 
of his discharge from active duty service.  Specifically, the 
report indicated that "[i]t is quite possible that [the 
appellant] had the beginning of his high frequency 
sensorineural hearing loss at the time of discharge, but it 
was undetected by the method of testing."  Finally, the 
examiner concluded the appellant's "present hearing loss was 
most likely incurred due to exposure to excessive noise 
levels and aggravated by noise exposure over the years."  In 
this regard, no significant post service noise exposure has 
been shown in the record.

Accordingly, the Board finds that the foregoing evidence 
presented in the appellant's claims file, and the lack of any 
contradicting evidence noted therein, places the evidence in 
equipoise with regard to the cause-and-effect relationship 
between the appellant's inservice duties and his current 
bilateral hearing loss.  38 C.F.R. § 3.102 (1999).  Where 
there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving that issue shall be given to the appellant. 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 2000).  Accordingly, the Board 
concludes that service connection is warranted for bilateral 
hearing loss.


ORDER

Service connection for bilateral hearing loss is granted. 




		
	JAMES W. ENGLE
	Acting Veterans Law Judge


 

